Case 2:17-cv-00227-Z-BR Document16 Filed 01/21/21 Page1of2 PagelD 69

 

IN THE UNITED STATES DISTRICT COURT _U-S. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEX Ae LED OF TEXAS
AMARILLO DIVISION

 

 

JAN 2 1 2021

CLERK, U.S. DISTRICT COURT
By.

 

 

MARISELA ALVARADO,

 

puty

 

 

Petitioner,
Vv. 2:17-CV-227-Z

UNITED STATES OF AMERICA,

CO? (OP? WO? (OR OP? CO? CO? CO? OP

Respondent.

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DENYING MOTION TO VACATE, SET ASIDE OR CORRECT SENTENCE

Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge to deny the Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
Sentence filed by petitioner in this case. (ECF No. 15). No objections to the findings, conclusions,
and recommendation have been filed. After making an independent review of the pleadings, files,
and records in this case, the Court concludes that the findings, conclusions, and recommendation
of the Magistrate Judge are correct. It is therefore ORDERED that the findings, conclusions, and
recommendation of the Magistrate Judge are ADOPTED, and the Motion to Vacate, Set Aside or
Correct Sentence is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United States District
Courts, and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner

has failed to make “a substantial showing of the denial of a constitutional right.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). The Court ADOPTS and incorporates by reference the
Case 2:17-cv-00227-Z-BR Document16 Filed 01/21/21 Page 2of2 PagelD 70

Magistrate Judge’s findings, conclusions, and recommendation filed in this case in support of its
finding that petitioner has failed to show (1) that reasonable jurists would find this Court’s
“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would
find “it debatable whether the petition states a valid claim of the denial of a constitutional right”
and “debatable whether [this Court] was correct in its procedural ruling.” Jd.

If petitioner files a notice of appeal, she may proceed in forma pauperis on appeal. See Fed.
R. App. P. 24(a)(3).

SO ORDERED.

January A , 2021.

 

MA EW J. KACSMARYK
UNIZED STATES DISTRICT JUDGE

 
